759 N.W.2d 75 (2006)
272 Neb. 470
Aaron FERER and Robin Monsky, Appellants,
v.
ERICKSON & SEDERSTROM, P.C., a limited liability organization, a Nebraska corporation, Appellee.
No. S-05-619.
Supreme Court of Nebraska.
October 27, 2006.
James D. Sherrets and Jason M. Bruno, of Sherrets & Boecker, L.L.C., Omaha, for appellants.
Michael F. Kinney, David A. Blagg, and Daniel J. Epstein, of Cassem, Tierney, Adams, Gotch & Douglas, Omaha, for appellee.
WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.

SUPPLEMENTAL OPINION
PER CURIAM.
This matter is before the court on motions for rehearing filed by the parties to this appeal regarding our opinion reported at Ferer v. Erickson & Sederstrom, 272 Neb. 113, 718 N.W.2d 501 (2006).
The motion for rehearing filed by the appellants, Aaron Ferer and Robin Monsky, is overruled. The motion for rehearing filed by the appellee, Erickson & Sederstrom, P.C., is overruled, but we modify the opinion as follows:
In that portion of the opinion designated "Analysis," under the subheading "Individual Claim," the last paragraph, id. at 119, 718 N.W.2d at 507, is withdrawn. In its place, the following is inserted:
Aaron has alleged in his operative complaint that E & S transferred his shares of AFSC to Harvey Ferer and then to Matthew Ferer and Whitney Ferer, despite his failure to endorse the stock certificate or authorize the transfer. If Aaron's allegations are true, which we must assume for purposes of a motion to dismiss, see Carruth v. State, 271 Neb. 433, 712 N.W.2d 575 (2006), E & S may be liable under § 8-407 because of the alleged ineffective endorsement. We therefore conclude that Aaron has stated a claim for wrongful registration, and the district court erred in concluding otherwise.
The remainder of the opinion shall remain unmodified.
FORMER OPINION MODIFIED.
MOTIONS FOR REHEARING OVERRULED.
HENDRY, C.J., not participating.